Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2009 RAM Holdings Ltd. (Exact name of registrant as specified in charter) Bermuda 001-32864 Not Applicable (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) RAM Re House 46 Reid Street Hamilton HM 12 Bermuda (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (441) 296-6501 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01. Entry into a Material Definitive Agreement. In connection with the previously announced delisting of the common shares of RAM Holdings Ltd. (the “Company”), on May 12, 2009, the Company entered into an agreement (the “Delisting/Deregistration Agreement”) with The PMI Group, Inc. and PMI Mortgage Insurance Co. (collectively, “PMI”) and High Ridge Capital Partners Limited Partnership (“High Ridge”). Pursuant to the Delisting/Deregistration Agreement, PMI and High Ridge have agreed to waive their respective demand registration rights set forth in the Amended and Restated Shareholders Agreement, dated May 2006 (the “Shareholders Agreement”), until May 6, 2010. In addition, the Company has agreed to furnish certain financial information to PMI and High Ridge, to adhere to certain corporate governance guidelines and to comply with certain covenants respecting resales of the Company’s common shares by PMI and High Ridge. Item 8.01. Other Events. On April 24, 2009, the Company previously filed a Current Report on Form 8-K with respect to its intention to delist its common shares from the Nasdaq Global Market, to file a Form 25 with respect to such delisting and, subject to the approval of the Company’s Board of Directors, to file a Form 15 to deregister the Company’s common shares under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and to suspend the Company's obligations to file reports with the Securities and Exchange Commission (the “SEC”). Effective May 14, 2009, the Company’s common shares are delisted from the Nasdaq Global Market and trade on the Pink Sheets under the symbol RAMR.
